DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 16 November 2021. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 16 November 2021, Applicant argues claim 1 has priority to US Application 12/440,839, filed 11 March 2009. The Office agrees. 
Applicant argues that Galdonik’575 was filed 22 June 2009 and claims priority to provisional application 61/132,823, filed 23 June 2008, so any disclosure relied upon in the rejection must be disclosed in the’823 provisional. The ‘823 provisional provides 
Applicant argues Barbut’241 does not disclose advancing embolic deflection devices over a wire, as recited in claim 1. The Office agrees, but relied on Galdonik to teach this limitation. 
Applicant argues advancing the devices of Barbut’241 over a guidewire would make Barbut’241’s procedure more complicated. This argument is not persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See MPEP 716.01(c). 
Applicant argues one of ordinary skill in the art would be motivated to modify the device of Barbut’241 in view of Galdonik’575 with the inflatable sealing rim of Lowery’088 because it would result in a device which is too complicated. The rejection does not suggest modifying the device of Barbut’241 in view of Galdonik’575 with the inflatable rim of Lowery’088. Instead, the rejection suggests modifying Barbut’241 to 
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons, the rejections below were updated to reflect the amendments to the claims and Applicant’s request for citations to the provisional of Galdonik’575 but are otherwise maintained. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbut et al. (US Patent Application 2006/0161241) in view of Galdonik (US Patent Application 2009/0326575) in view of Lowery (US Patent 6,245,088).
Claim 1: Barbut’241 teaches a method of reducing risk of emboli entering the cerebral circulation that includes advancing first and second embolic deflection devices (27, 28) into a first side branch vessel (103) of the aorta (labeled in Figure 9a). The first side branch vessel (103) is the left subclavian artery. The first and second embolic deflection devices (27, 28) are carried by an elongate shaft (15). 

The emboli deflection devices (27, 28) are expanded so they expand across the first side vessel (103) and a second side vessel (102) (Figure 9a).  When expanded, the first and second embolic deflection devices (27, 28) permit blood flow from the main vessel (aorta) into the first and second side branch vessels (103 and 102) but deflect embolic from entering the first and second branch vessels. 
Barbut’241 further discloses performing the method of expanding filters over the branch arteries off the aortic arch in order to protect the cerebral vasculature during deployment of stent (1) (i.e. an indexing procedure). 
The filter is withdrawn upon completion of the stent delivery procedure (paragraph [0051]). 
In Barbut’241, the elongate shaft (15) is described as a guidewire (see paragraph [0051]); therefore, Barbut’241 fails to disclose passing the first and second embolic deflection devices over a guidewire.
As in Barbut’241’s method, Galdonik’575 is directed towards a method of placing embolic protection devices (610, 612) to protect branch vessels extending off the aorta (108, 114) (Figures 13a-13d) (this feature is shown in the provisional application 61/132,823 in Figures 8a-8d of the drawings). 

As in Barbut’241, Galdonik’575’s embolic deflection devices (610, 612) are attached to a “guide structure” (614) (paragraph [0131]). Galdonik’575 teaches this guide structure can be in the form of a deflection device affixed to a guidewire, as in 
In light of this teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Barbut’241 such that the embolic deflection devices are attached to an elongate shaft and passed over a guidewire, as taught by Galdonick’575 because Galdonik’575 teaches substituting one delivery mechanism (embolic protection devices mounted directly to a guidewire) for another delivery mechanism (embolic protection devices mounted to a catheter and delivered over a guidewire) are known in the art and either method will provide the same predictable result of delivering an embolic protection device to the branch vessels off the aortic arch. 
Barbut’241 fails to teach a step of performing a procedure in the heart selected from the group consisting of endovascular or percutaneous valve replacement, balloon aortic or mitral valvuloplasty and coronary angioplasty. 
Galdonik’575 teaches a similar method of protecting the branch arteries off the aortic arch, as discussed above. 
Additionally, Galdonik’575 specifically teaches performing this protection method during a transcatheter aortic valve replacement (paragraphs [0115], [0116]) or during a valvuloplasty (paragraph [0115]) or during an angioplasty (balloon inflation within heart disclosed at paragraph [0116]).  (Percutaneous valve replacement is specifically 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the procedure taught by Barbut’241 during the procedure taught by Galdonik’575 since these are procedures that are known to release embolic material into the bloodstream and lead to an increased risk of stroke.
Barbut’241 fails to disclose advancing the device through the brachiocephalic artery, but instead passes through the left subclavian artery (see Figure 9a).  
Galdonik’575 teaches a similar method of protecting the branch arteries off the aortic arch, as discussed above. 
Galdonik’575 teaches advancing the device (608) through the brachiocephalic artery (108), but states the device can instead be delivered through the left subclavian artery (paragraph [0043]). (This feature is shown in the provisional application 61/132,823 in Figures 8a-8d of the drawings and page 2 lines 10-20 of the specification). 
 In light of this teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Barbut’241 such that the device is delivered through the brachiocephalic artery instead of the left subclavian artery because Galdonik’575 teaches it is known to provide embolic protection devices off of the aortic arch via access through either the brachiocephalic artery or the left subclavian artery. Further, in light of Galdonik’575’s teaching that they can be used alternatively, one of ordinary skill in the art would have expected predictable results by 
Barbut’241 fail to disclose creating a seal between the first and second embolic deflection devices (27, 28) and surrounding tissue. 
Lowery’088, like Barbut’241, teach a method of providing temporary embolic deflection within a blood vessel using a deflector (12). Lowery'088 teaches sealing the deflector against the walls of the blood vessel in order to prevent embolic material from bypassing the deflector allowing embolic material to continue flowing through the blood vessel (column 3, lines 20-38). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Barbut’241 in view of Galdonik’575 so the deflector is sealed against the vessel, as taught by Lowery’088, in order to provide the advantage of preventing any debris from travelling beyond the deflector.
Claim 3: Galdonik’575 teaches passing an embolic protection device (610) into the brachiocephalic artery (108), as discussed in the rejection above; and further teaches passing a second embolic protection device (612) into the left common carotid artery (114). (This feature is shown in the provisional application 61/132,823 in Figures 8a-8d of the specification). 
It would be obvious to one of ordinary skill in the art at the time the invention was made to deliver embolic protection devices to the various branch vessels off the aortic arch because Galdonik’575 teaches the advantage of protecting all of the vessels of the aortic arch (paragraph [0043] of the published application and page 1, lines 20-25 of the ‘823 provisional). 

Claim 9: Barbut’241 fails to teach inverting the embolic deflection device during retracting the device from the body. 
Lowery’088 teaches the step of inverting a filter placed in the body prior to withdrawal (Figures 5-7). The claim would have been obvious at the time the invention was made because the particular known technique of inverting a filter prior to withdrawal was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 10-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbut’241 in view of Galdonik’575 in view of Lowery’088, as applied to claim 1, further in view of D’Aquanni et al. (US Patent Application 2004/0220608). 
Claims 10-17: Barbut’241, as modified, teaches the limitations of claim 10, 11 except that the first and second emboli deflecting devices comprises two oppositely extending lobes defined by a common frame. 
Like Barbut’241, D’Aquanni’608 is directed towards an embolic deflection device (20) for temporary placement in a blood vessel during a procedure (paragraph [0001]). 
D’Aquanni’608’s embolic deflection device (20) is mounted to the distal end of an elongate shaft (28) (paragraph [0035], [0043]). 
D’Aquanni’608 teaches the embolic deflection device includes a nickel titanium alloy frame (24; paragraph [0021], [0048]) supporting a porous membrane (26) which spans across and covers the frame (see Figure 1a). The embolic deflection device 
The lobes (D-shaped partial loops 50, 56) are formed of a thin-curved nickel titanium alloy member (paragraph [0048]). The first and second struts (46, 52) laterally diverge in opposite lateral directions and are contiguous with the thin curved nickel titanium members of the first and second laterally extending lobes (50, 56) (Figures 1a, 1b). 
D’Aquanni’608 teaches this deflection device structure is advantageous because it allows the deflection device to self-expand to contact the vessel wall and to maintain proper positioning to prevent any gaps between the deflection device and the vessel wall (paragraph [0041]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify each of the deflection devices (27, 28) taught by Barbut’241, by providing the deflector structure taught by D’Aquanni’608, in order to provide the advantages identified above. 
Regarding claim 18: 

However, in Figures 10a, 10b, Barbut’241 teaches a device 25 that is similar to elements 27, 28 except that it is larger and has an oval shape. Figures 10a, 10b show a single embolic protection device 25 covers all the branches off the aortic arch. In light this, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embolic deflection devices taught by Barbut’241 to have a shape, such as an oval, which conforms to the anatomy of the intended deployment location of the filter. It would have been obvious to modify the shape of D’Aquanni’608 such that it has an oval shape to conform to the shape of the particular vessel it is intended to protect.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        16 February 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771